Title: To Benjamin Franklin from Richard Jackson, 18 November 1764
From: Jackson, Richard
To: Franklin, Benjamin


Dear Sir
18 Novr 1764
Nothing has given me or can [give] me more concern than the Disturbances, and Disputes in your Province, the Mischiefs and Dangers to Pennsylvania in particular and to all America in general are inconceivable to one who has not been, in England a good part of the past year; the Effects that the foresight of their Mischief and Dangers had upon me and the firm Belief I entertained that Mr. Allen was affected by the Prospect as I was myself, made me open my Mind more fully to him than I should otherwise have done, and which I was the more readily induced to do from the Warmth with which he entred into some of my Notions and the Candour with which he admitted others, at the same time that I was thoroughly convinced that the Interest of both Partys were the same, and have an 100 times heard him confess that one of them could not gain a Victory over the other without a Loss of much more than it was worth to themselves. By this I meant that if Government could go on under the Proprietary it was much better for all Partys than a Change of Government could well be expected to be in the long run, at the same time that a Triumph on the side of the Proprietary could it be hoped for; would infallibly in the End strip him of the Powers of Government; for that a Man must know little of America to suppose such a Superiority would last long, and little of England, to hope that all the Proprietarys friends could preserve to him a Possession, which he held by a Tenure so unlike that of every other Subject except Lord Baltimore and the Defence of which was no mans common Cause; when attacked and clogged by the Efforts of a respectable Party in Pennsylvania.
I confess I had formed a very advantageous opinion of Mr. Allen’s Honesty and good sense and therefore was disposed to talk with him frankly on a Subject, on which I thought all Honest Men of good Sense must think alike. I trusted him therefore with my Opinion on 2 or 3 Points which I was satisfied he could not use to the Mischief of any one without hurting himself and his friends, though he might make use of them for the Service of all Parties, to the good part of whom I sincerely wished Welfare and Happiness. But my Commission to him was to tell you my Apprehensions and not to make them publick, because I never thought that could do Service even to his own friends, in the End. I particularly gave him this Commission to you in order to open again that Corespondance which I was of opinion was of so much Consequence to the Province to bring about. I am sorry I was mistaken, but think that the Mischief will fall at last on those who have rejected Terms of Accomodation.
That I did not mean that Mr. Allen should make my Statement publick is evident that I did not even write them to any one else in the World but yourself, and that if I glanced at any such in my Letters to Mr. Galloway or the Committee it was at a distance; but I have to believe too that he has exaggerated my Expressions. I confess I have thought from the best Judgements I could form of the Opinions of People in Power, that it was probable they might be glad to take a favourable Opportunity of possessing the Crown of their Power of Government without giving the People of the Province any ground to triumph over those who have pretended that they have been fighting the battle of the Crown; I had reason for this Opinion, and therefore wished, to defend the Province from the Dangers it threatened. I thought it my Duty to do so; and therefore hinted to you in more Letters than one what I apprehended. My Apprehensions were chiefly on the head of Purchase Money to be paid to the Proprietary and some Privileges of the People of Pennsylvania, but my Apprehensions never extended on the former head to £100000, nor on the latter did I think that the Crown, would by Violence and unconstitutionally strip the Province of its Privileges.
I do not write you this for Publick Use, perhaps it might serve some purpose to make it publick, but I know you will make no Use of it, that I do not consent to, and my design is only to open to [sic] heart to you on the Subject; and that it should go no further.
Since I wrote the above I received your favour acquainting me with the Event of the Election. I am heartily sorry for it, not for your sake, but for that of the Province. I now look on the hopes of Reconciliation as vanished for ever: and am Sure that the Event will be the vesting the Power of Government in the Crown. My Compliments to the Governor of New Jersey. I took all the Pains I could to get his Judge confirmed, but there was some want of form in his Appointment that rendered it impracticable. Besides I have really little Interest with Ministers of any kind though I keep a Post that gives me Access to them, perhaps it may be of Service and I may have more. Farewell Dear Friend and believe me to be with the greatest Sincerity your affectionate humble Servant
Rd Jackson
